RichaRdsoN, Judge:
The merchandise which is the subject of re-appraisement appeal consists of coal-tar dyes that were exported from England and entered at Cincinnati, Ohio. The appeal was submitted for decision upon a stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff, and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the merchandise under appeal consists of Bromo Cresol Green and Bromo Thymol Blue which are coal tar colors and *352subject to valuation upon the basis of American Selling Prices as set forth in Section 402(e), Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
That at the time of exportation the said American Selling Prices for said coal tar colors were as follows:
American Selling Price
Item (U.S. Dollars) per 25 grams, packed
Bromo Cresol Green_$49.00 less 40%, less 1%
Bromo Thymol Blue_$24.75 less 40%, less 1%
On the agreed facts, I find that American selling price, as that value is defined in 19 U.S.O.A., section 1401a(e) (section 402(e), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956), is the proper basis for the determination of the value of the involved merchandise and that, at the time of exportation of such merchandise, said price for Bromo Cresol Green was $49 per 25 grams, packed, less 40 per centum, less 1 per centum, and for Bromo Thymol Blue said price was $24.75 per 25 grams, packed, less 40 per centum, less 1 per centum.
Judgment will be entered accordingly.